         Case 18-10601-MFW   Doc 1720-2   Filed 11/16/18   Page 1 of 3




                                 EXHIBIT A


                                (Proposed Order)




{BAY:03390874v1}
          Case 18-10601-MFW               Doc 1720-2          Filed 11/16/18         Page 2 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In re
                                                              Case No. 18-10601 (MFW)
THE WEINSTEIN COMPANY
HOLDINGS LLC, et al.,1
                                                              (Jointly Administered)
                   Debtors.
                                                              Re: D.I. [___]

                  ORDER GRANTING MOTION FOR ENTRY OF AN ORDER
               COMPELLING DISCOVERY UNDER RULE 2004 OF THE FEDERAL
                        RULES OF BANKRUPTCY PROCEDURE

          Upon consideration of Harvey Weinstein’s Motion for Entry of an Order Compelling

Discovery Under Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Motion”);2 and

the Court having jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §

1334(b); and this being a core proceeding pursuant to 28 U.S.C. § 157(b); and the Court finding

that notice of the Motion was due and proper under the circumstances and that no other notice is

required; and good cause having been shown:

IT IS HEREBY ORDERED THAT:

          1.       The Motion is GRANTED as set forth herein.

          2.       Lantern is ordered to produce to Mr. Weinstein the information, documents, and

things requested on Exhibit B attached to the Motion on or before ________________ ___,




1
         The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are
(3837). The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification is
not provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.


{BAY:03390874v1}
         Case 18-10601-MFW            Doc 1720-2        Filed 11/16/18   Page 3 of 3



2018, at the offices of Bayard, P.A., 600 N. King Street, Wilmington, DE 19801, or at such other

location as Mr. Weinstein and Lantern may hereafter agree.

        3.         This Order is without prejudice to Mr. Weinstein’s right to seek further discovery

of the Debtors or any other party.

        4.         This Order shall be immediately effective and enforceable upon its entry.

        5.         This Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Order.


Dated: _______________, 2018
       Wilmington, Delaware              ___________________________________________
                                         HONORABLE MARY F. WALRATH
                                         UNITED STATES BANKRUPTCY JUDGE




{BAY:03390874v1}                                    2
